Citation Nr: 0615232	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

3.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied claims for service connection for obesity and 
degenerative joint disease of both knees and determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.

The case was remanded by the Board in November 2002 for 
additional development.  In September 2004, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
psychiatric disorder.  The Board then remanded the claims for 
service connection for a psychiatric disability, obesity and 
degenerative joint disease of both knees to the RO for 
further development.  The case has been returned to the Board 
for appellate adjudication. 

In April 2006, the veteran submitted additional evidence 
without a signed waiver of initial consideration by the 
agency of original jurisdiction (AOJ).  The evidence received 
consists of a lay statement from the veteran reiterating 
contentions previously made with regard to his claim for 
service connection for a psychiatric disorder.  Although this 
statement has not been initially considered by the AOJ, the 
Board finds that a remand for RO consideration in the first 
instance is not warranted.  The statement in question is 
merely a reiteration of earlier contentions and, as such, a 
remand for the RO's initial consideration of the statement is 
not warranted.





FINDINGS OF FACT

1. All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran. 

2.  The medical evidence fails to show that the veteran was 
diagnosed with obesity during service or for many years 
thereafter and there is no competent opinion linking current 
diagnosis of obesity or a disease manifested by weight gain 
to any incident of service. 

3.  There is no medical evidence of a disability of either 
knee, to include degenerative joint disease during service or 
for many years thereafter, nor is there a competent opinion 
linking a current disability of either knee to service.

4.  The service medical records show no psychiatric disorder; 
there is no post-service medical or psychiatric evidence of a 
psychiatric disorder, to include a psychotic disorder, until 
many years after the veteran's separation from service, and 
there is no competent opinion that links a current 
psychiatric disorder, to include a bipolar disorder to 
service.


CONCLUSIONS OF LAW

1.  Service connection for obesity is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service; nor may arthritis of either 
knee be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).



3.  A psychiatric disorder was not incurred in or aggravated 
by active service; nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
 
The "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should 
identify or submit any and all evidence relevant to the 
claim addressed in this decision.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in April 2000, March 2001, March 2003, and October 2004 
provided the veteran with adequate notice as to the evidence 
needed to substantiate his claims and the evidence not of 
record that is necessary.  The April 2000, March 2001, March 
2003 and October 2004 VCAA letters further advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  Simply put, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
April 2000, March 2001, March 2003 and October 2004 VCAA 
letters specifically asked the veteran to tell the RO if he 
knew of any additional evidence he would like considered.  
This request of the veteran implicitly included a request 
that if he had any pertinent information, he should submit 
it.  Quartuccio, supra.  VA has taken all appropriate action 
to develop the veteran's claims.  Although the RO did not 
provide notice of the VCAA with regard to all of the claims 
prior to the initial unfavorable RO decision, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate the claims and of the 
efforts to assist him.  Moreover, the issues were 
readjudicated after the last VCAA letter was issued in 
October 2004.  See January 2006 Supplemental Statement of the 
Case. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  It is also pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (due process concerns with respect to VCAA 
notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claims on appeal.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded a VA examination 
which, when considered with the other relevant evidence of 
record, is sufficient to adjudicate the appeal of his claims 
for service connection for obesity, a bilateral knee 
disability and a psychiatric disorder.  No opinion was 
proffered regarding the etiology of these conditions.  
However, the Board finds that, in the absence of pertinent 
abnormal findings recorded during service, with no post-
service medical evidence of a psychiatric disorder or 
degenerative joint disease of the knees until many years 
after the veteran's separation from active service, and with 
no competent opinion suggesting a causal link between either 
disability and service, there is no duty to provide another 
examination or medical opinion.  Id; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the claim for obesity, a 25 pound weight gain 
was shown on the veteran's service discharge examination, 
however, obesity was not diagnosed then or at any time during 
service.  There is no medical evidence that suggests that the 
veteran's in-service weight gain was due to an underlying 
disease process.  Medical evidence beginning in the mid 1980s 
or 25 years post-service show significantly higher weights 
consistent with obesity but there is no competent opinion 
that links such to any remote incident of service.  The 
record continues to be devoid of a diagnosis of a chronic 
underlying disorder manifested by obesity that began during 
or as the result of any incident of active service.  Under 
these circumstances, another examination or medical opinion 
is not warranted; the evidence currently of record is 
adequate to adjudicate this claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran contends that his obesity, degenerative joint 
disease of the knees, and a psychiatric disorder were 
incurred during his active service.  In particular, he 
alleges that although the service medical records do not 
directly show that he suffered from depression, the fact that 
he gained a lot of weight shows that he was depressed.  He 
became depressed which working in warehouses that contained 
hydrogen bombs.  Furthermore, the veteran contends that the 
degenerative joint disease of the knees is secondary to his 
obesity.

Service medical records are negative for any complaints or 
clinical findings of a knee or psychiatric disorder.  On 
entrance examination in November 1954, the veteran was 68 3/4 
inches tall and weighed 151 pounds.  Clinical evaluation of 
the endocrine system was normal.  Obesity was not diagnosed.  
On a flight physical examination in September 1956, the 
veteran was measured as 70 1/4 inches tall and 169 pounds.  
Clinical evaluation of the endocrine system was normal.  On 
discharge examination in August 1958, the veteran was 
measured as 69 1/4 inches tall and 189 pounds.  It was 
indicated that the veteran reported an approximate 25 pound 
weight gain in the past 6 months due to overeating.   
Clinical evaluation of the endocrine system was normal.  
Obesity was not diagnosed.   The discharge examination was 
negative for any complaints or clinical findings relating to 
a knee or psychiatric disorder. 

The veteran underwent a psychological evaluation at the Texas 
Department of Corrections in February 1986, approximately 25 
years after his separation from service.  He was diagnosed 
with a bipolar disorder, obesity, and degenerative joint 
disease, knee. 

An October 1986 health summary from the Texas Department of 
Criminal Justice shows diagnoses of obesity, bilateral 
degenerative joint disease of the knees, and bipolar manic 
disorder.  The veteran's weight was recorded as 249 pounds.  

Medical treatment records dated from April 1998 to September 
1999 from the Texas Department of Criminal Justice show that 
the veteran was diagnosed with bipolar disorder.

X-ray reports of the knees dated in April 1995 and July 2000 
from the Texas Department of Corrections show arthritic 
changes in both knees.

On VA general medical examination in August 2001, the veteran 
was diagnosed with bipolar disorder, degenerative joint 
disease of both knees and obesity.  His weight was recorded 
at 252 pounds.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition to the general criteria for service connection, 
certain chronic diseases, including arthritis and psychosis 
(psychotic disorder, to include a bipolar disorder), may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Obesity

Regarding the claim of service connection for obesity, the 
service medical records show that during service the veteran 
had gained weight from the time that he entered service to 
the time of his discharge.  However, he was never diagnosed 
with obesity and clinical evaluations of the endocrine system 
throughout his service were normal.   

Postservice medical evidence shows diagnoses of obesity but 
not until more than 25 years had elapsed since service.  The 
medical evidence does not suggest that the veteran's weight 
gain or his current obesity is linked to service or due to 
some underlying disease process, to include an endocrine 
disorder that began during or as the result of service.  
Absent competent evidence which suggests that the veteran's 
obesity constitutes a chronic disability linked to service, 
service connection is not warranted.  See Hickson, supra.  

Degenerative Joint Disease of the Knees

The Board also finds that the preponderance of the evidence 
is against granting entitlement to service connection for 
degenerative joint disease of the knees.  There is no 
evidence of a knee injury or disability during active 
service, nor is there any medical or X-ray evidence of 
arthritis of either knee within one year following the 
veteran's separation from active service or for many years 
thereafter.  Furthermore, there is no competent evidence 
linking a current bilateral knee disability to service or any 
incident thereof.  The earliest diagnosis of a knee 
disability is found in 1986, approximately 28 years after the 
veteran's discharge from service.  It is also pertinent to 
note that the period of 28 years between service and the 
initial onset of a psychiatric disorder weighs against the 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  Accordingly, service connection for 
a bilateral knee disability, to include degenerative joint 
disease (arthritis), is not warranted.

The Board also finds that, as the criteria for service 
connection for obesity have not been met, the claim for 
service connection for degenerative joint disease of the 
knees secondary to obesity under the provisions of 38 C.F.R. 
§ 3.310(a) (2005) must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



Psychiatric Disorder

Service connection for a psychiatric disorder is also not 
warranted.  In this case, the veteran has a current diagnosis 
of a psychiatric disorder, diagnosed as bipolar disorder.  
However, there is no evidence of a psychiatric disorder 
during service, nor is there any indication of a psychotic 
disorder within one year of service or for many years 
thereafter.  Furthermore, there is no competent evidence 
linking a current psychiatric disorder to service or any 
incident thereof.  

In fact, there are no post-service treatment records for a 
psychiatric disorder until 1986, approximately 28 years after 
the veteran's discharge from service, and no psychiatric 
opinion or other competent evidence supporting a nexus to 
active service.  Such negative evidence weighs against the 
claim.  See Maxson, 230 F.3rd at 1333; Forshey, supra.   
Accordingly, service connection for a psychiatric disorder is 
not warranted.

Conclusion

While the veteran contends that his obesity, degenerative 
joint disease of the knees and a psychiatric disorder began 
during or as the result of service, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician or 
other health care professional.  Because he is not a trained 
in such medical matters, the veteran is not competent to make 
a determination that his currently diagnosed disorders are 
the result of his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for degenerative joint 
disease of both knees is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


